Citation Nr: 0706454	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Timeliness of a notice of disagreement with an April 13, 
2001, decision that granted initial noncompensable 
evaluations for tinea versicolor, and lower back pain with 
degenerative joint disease.

2.  Entitlement to an increased evaluation for ankylosing 
spondylitis, Bechterew's disease (formerly diagnosed as lower 
back pain with degenerative joint disease), currently rated 
as 20 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
evaluation for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from October 1979 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and October 2004 rating 
determinations of the Pittsburgh, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a January 2005 rating determination, the RO reclassified 
the veteran's disability from lower back pain with 
degenerative joint disease to ankylosing spondylitis, 
Bechterew's disease, and increased the assigned disability 
evaluation from noncompensable to 20 percent disabling.  The 
decision also granted his previously appealed claim for 
service connection for uveitis.  He made statements that 
could be construed as disagreeing with the initial 
noncompensable evaluation for that disability; however, in 
June 2005, the RO raised the initial evaluation to 10 percent 
disabling.  The veteran has reported that he was satisfied 
with the 10 percent rating.

The issues of increased evaluations for tinea versicolor and 
ankylosing spondylitis, Bechterew's disease, are remanded to 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  The RO granted service connection for lower back pain 
with degenerative joint disease and tinea versicolor and 
assigned noncompensable disability evaluations in April 2001.  
The veteran was notified of that decision by a properly 
addressed letter dated April 13, 2001.

2.  No notice of disagreement was received by the RO within 
one year of the April 13, 2001, decision.


CONCLUSION OF LAW

A timely notice of disagreement was not received within one 
year of the April 13, 2001, notification.  38 U.S.C.A. 
§ 7105(a), (b), (c) (West 2002); 38 C.F.R. §§ 19.34, 
20.101(c), 20.201, 20.300, 20.302(a), 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006).

The courts have not issued any precedential opinions as to 
whether the VCAA is applicable to an appeal involving the 
timeliness of a notice of disagreement.

The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated and further notice VCAA notice is not 
required with regard to the veteran's disagreement with the 
initial evaluation for the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 490-1 (2006).  It follows that VCAA notice 
would not be required with regard to the timeliness of the 
notice of disagreement with an initial rating.  Accordingly, 
no VCAA notice is required regarding the timeliness of the 
veteran's disagreement with the initial evaluation of his 
back and skin disabilities.

The veteran has not reported, nor does the record indicate, 
the existence of any outstanding evidence that would be 
relevant to the timeliness issue.  This appeal does not turn 
on any medical question, hence an examination or medical 
opinion is not required.  Therefore, VA has fulfilled any 
duty to assist the veteran under the VCAA.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

A NOD is defined by regulation as a written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result.  It must be 
in terms which can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
If there was notice of an adjudicative determination on 
several issues at the same time, the specific determinations 
with which the claimant disagrees must be identified.  
38 C.F.R. § 20.201 (2006); see Gallegos v. Principi, 283 F.3d 
1309 (Fed. Cir. 2002) cert. denied, 537 U.S. 1071, 123 S.Ct. 
687, 154 L.Ed.2d 564 (2002).  

VA imposes duties on a claimant seeking VA compensation.  If 
the claimant disagrees or is dissatisfied with a 
determination by the agency of original jurisdiction, the 
claimant has a duty to express disagreement with a decision 
of the VA by filing a notice of disagreement and perfecting 
the appeal by filing a substantive appeal following the 
issuance of a statement of the case.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, (2006).

The threshold question to be answered is whether the veteran 
timely entered a notice of disagreement following the April 
2001 rating determination.  If the appellant has not filed a 
timely appeal, then his appeal fails, and the claim is 
dismissed.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The RO granted service connection for lower back pain with 
degenerative joint disease and tinea versicolor and assigned 
noncompensable disability evaluations in April 2001.  The 
veteran was notified of that decision by a properly addressed 
letter dated April 13, 2001.

There has been no allegation that the veteran failed to 
receive the April 13, 2001 notice.  The veteran is presumed 
to have received proper notification of the rating decision.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (absent 
clear and convincing evidence to the contrary, the official 
acts of public officials are presumed to have been properly 
discharged); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992).

The record contains no further correspondence from the 
veteran until May 10, 2002, when a letter dated May 6, 2002, 
was received.  In that letter the veteran wrote that he had 
originally submitted his VA appeal on April 8, 2002.  The 
veteran noted that when he called VA on May 6, 2002, to 
follow up on the status and disposition of his appeal, he was 
informed that there was no record of having received his 
appeal packet.  He indicated that he was resubmitting the 
packet via certified mail.  

In a June 2003 letter, the RO informed the veteran that it 
had received what the law referred to as a notice of 
disagreement with a decision that had been made concerning 
benefits.  The RO added that a new regulation had been added 
that allowed the veteran to obtain a de novo review of his 
claim before he decided whether he wanted to proceed with the 
traditional appeal process.  

In a January 2004 letter, the RO informed the veteran that 
the June 2003 letter had been sent to him in error.  The RO 
informed the veteran that his appeal could not be considered 
as timely filed.  The RO elaborated that appeals had to be 
received within one year of the original notification of the 
decision or within 60 days of the statement of the case, 
whichever was later.  

The RO observed that the veteran was notified of the April 9, 
2001, decision, by way of the April 13, 2001 letter.  The RO 
stated that the veteran had until April 13, 2002, (one year 
from the date of notification of the decision) in which to 
appeal the decision.  That time period expired before the NOD 
was received on May 10, 2002.  

The RO indicated that if the veteran felt this was wrong and 
his appeal was timely filed, the VA Form 4107, notice of 
procedural and appellate rights, was enclosed.  The RO 
indicated that instead of accepting the veteran's letter 
received on May 10, 2002, as a NOD, they would accept it as a 
reopened claim.

In his February 2004 notice of disagreement, the veteran 
contended that on April 8, 2002, he mailed an appeal of the 
VA rating decision dated April 13, 2001.  He wrote that he 
filed a VA Form 9 as directed by the New York RO.  He stated 
that on May 7, 2002, he conducted a follow up to his appeal.  
This was due to not receiving a reply.  On that date, the New 
York RO informed him that his appeal had not been received or 
processed.  He noted that a VA representative advised him to 
resubmit the claim and that he resubmitted the same claim on 
May 8, 2002.

The veteran stated that he was in transition relocation to 
Germany on an overseas assignment.  He indicated that his 
mail was forwarded to his temporary address in Corona, 
California.  The veteran stated that he directly received 
forwarded mail in California up until his departure for 
Germany on July 12, 2002.  Within one week, he provided the 
New York RO with his current mailing address.  He indicated 
that he continued to receive forwarded mail from California 
from his family until changes of address could be updated as 
necessary.  He also made contentions with regard to a June 
2002 letter that had allegedly been sent by the New York RO, 
and which the veteran said he had not received.  The veteran 
requested that this letter be accepted as a NOD as he did 
file an appeal within a year as was required. 

In support of his letter, the veteran sent photocopies of 
certified mail receipts date stamped May 10, 2002.  He also 
sent a photocopy of a VA Form 9, dated April 8, 2002, 
addressing the several of the issues determined in the April 
2001 rating determination.  

In his June 2004 substantive appeal the veteran repeated his 
contentions and submitted a sworn affidavit that he had filed 
an appeal with the April 2001 rating determination on April 
8, 2002.

As alluded to earlier, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties". United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  
Therefore, it must be presumed that the U.S. Postal Service, 
and VA properly discharged their official duties by properly 
handling mail and claims submitted by the veteran.  The 
presumption of regularity is not absolute; it may be rebutted 
by the submission of "clear evidence to the contrary".  
Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

In this case, there was no correspondence received from the 
veteran within one year of notification of the decision sent 
to the veteran April 13, 2001.  Although the veteran reports 
that on April 8, 200 he sent his notice of disagreement with 
the April 2001 rating determination; it must be presumed that 
the Postal Service properly discharged its official duties in 
delivering mail, and that VA officials properly discharged 
their duties in handling correspondence from the veteran.  

The veteran is essentially asserting that these officials did 
not properly discharge their duties.  There is no evidence, 
other than his statements to rebut the presumption of 
regularity.  While he has submitted a VA Form 9 dated April 
8, 2002, there is no independent evidence of when it was 
mailed, and it constitutes a statement made by the veteran.  

All other correspondence between the veteran and VA has been 
sent and received without incident.  The record does not 
contain clear evidence to the contrary, and the presumption 
of regularity dictates that the Board find that a notice of 
disagreement was not received prior to May 10, 2002, more 
than one year after notice of the April 2001 rating decision.

Because there was not a timely notice of disagreement, the 
law is dispositive and the apeal is dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely notice of disagreement with the April 13, 2001, 
decision that granted initial noncompensable evaluations for 
tinea versicolor and lower back pain with degenerative joint 
disease was not received, the appeal with regard to these 
issues is dismissed.


REMAND

With regard to the veteran's claims for increased evaluations 
for tinea versicolor and ankylosing spondylitis, the Board 
notes that in June 2005, prior to certifying the appeal to 
the Board, the RO received medical evidence pertaining to 
both issues.  While some of these records were previously 
considered, others were new.  The RO has not readjudicated 
the claims or issued a supplemental statement of the case.  
Issuance of a supplemental statement of the case is required.  
38 C.F.R. § 19.37(a) (2006).

On examination for VA in July 2004, and in treatment records, 
it has been reported that the veteran's skin conditions is 
exacerbated in the spring.  He has not been afforded an 
examination during this period.  VA is required to afford the 
veteran a skin examination during the period when 
exacerbations reportedly occur.  Ardison v. Brown, 6 Vet App 
405 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination in the spring, to 
determine the severity of his service-
connected tinea versicolor.  The examiner 
is requested to note the absence or 
presence of the following: exfoliation, 
exudation, itching, lesions, 
disfigurement, crusting, systemic or 
nervous manifestations, and/or 
repugnancy.  

The examiner should also comment on the 
percentage of exposed area affected, the 
percentage of the entire body that is 
affected, and/or the use of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs and the amount of 
use in the past year.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

3.  After ensuring that all development 
is complete and all requested opinions 
are of record, readjudicate the claims.  
Ensure that the back and skin 
disabilities are evaluated under old and 
new versions of the rating criteria.  If 
any benefit is not fully granted issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


